IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


DONALD E. TUOMI, ADMINISTRATOR        :   No. 281 WAL 2015
OF THE ESTATE OF MARGARET C.          :
TUMOI, DECEASED                       :
                                      :   Petition for Allowance of Appeal from
                                      :   the Published Opinion and Order of
           v.                         :   the Superior Court at No. 865 WDA
                                      :   2014, at 119 A.3d 1030 (Pa. Super.
                                      :   2015) entered on June 18, 2015,
EXTENDICARE, INC., EXTENDICARE        :   affirming the Order Entered of the
HEALTH FACILITIES, INC., D/B/A        :   Washington County Court of Common
HAVENCREST NURSING CENTER,            :   Pleas at No. 2013- 1583 entered on
EXTENDICARE HEALTH FACILITY           :   April 24, 2014
HOLDINGS, INC., EXTENDICARE           :
HEALTH SERVICES, INC.,                :
EXTENDICARE HEALTH NETWORK,           :
INC., EXTENDICARE HOLDINGS, INC.,     :
KATHLEEN GASTAN, AN INDIVIDUAL;       :
KENRIC MANOR FAMILY LIMITED           :
PARTNERSHIP D/B/A/ KENRIC MANOR       :
                                      :
                                      :
PETITION OF: EXTENDICARE, INC.,       :
EXTENDICARE HEALTH FACILITIES,        :
INC., D/B/A HAVENCREST NURSING        :
CENTER, EXTENDICARE HEALTH            :
FACILITY HOLDINGS, INC.,              :
EXTENDICARE HEALTH SERVICES,          :
INC., EXTENDICARE HEALTH              :
NETWORK, INC., EXTENDICARE            :
HOLDINGS, INC.                        :


                                  ORDER



PER CURIAM

     AND NOW, this 15th day of November, 2016, the Petition for Allowance of

Appeal is GRANTED. The Superior Court’s order is VACATED, and the matter is
REMANDED for reconsideration in light of Taylor v. Extendicare Health Facilities, Inc.,

___ A.3d ___, 2016 WL 5630669 (Pa. Sept. 28, 2016).

      Justice Wecht did not participate in the consideration or decision of this matter.




                                  [281 WAL 2015] - 2